Order unanimously reversed on the law, motion denied, indictment reinstated and matter remitted to Steuben County Court for further proceedings on indictment. Memorandum: Defendant failed to give the People reasonable notice of his CPL 30.30 motion to dismiss the indictment, as required by CPL 210.45 (1) (see, People v Lawrence, 64 NY2d 200, 203; People v Pitcher, 182 AD2d 878, 879, lv denied 80 NY2d 933). (Appeal from Order of Steuben County Court, Scudder, J. — Dismiss Indictment.) Present — Pine, J. P., Wesley, Callahan, Doerr and Boehm, JJ.